On Petition to Rehear
The New York Life Insurance Company has filed a petition to rehear complaining that the Court by inadvertence overlooked the following eases, which counsel thinks are controlling: Brumit v. Mutual Life Insurance Co., 178 Tenn. 48, 52, 156 S. W. (2d) 377; Prudential Insurance Co. of American v. Falls, 169 Tenn. 324, 87 S. W. (2d) 567; Metropolitan Life Insurance Co. v. Walton, 19 Tenn. App. 59, 83 S. W. (2d) 274; and Malloy v. Head, 90 N. H. 58, 4 A. (2d) 875, 878, 123 A. L. R. 941.
The petition presents the sole question of whether or not the insured gave reasonable notice of his claim as required by the policy. The cases deal with that particular question.
We do not think the cases relied on in this petition control the case at bar. In Malloy v. Head, supra, the reason given for requiring timely notice is that the insurance company which is “burdened with the preparation, defense and payment of any judgment must have information upon which to base future actions ‘ as soon as is reasonably possible’ after the accident.” This holding is unquestionably sound, but it does not control the instant case since the New York Life Insurance Company had full knowledge of the plaintiff’s injury and made every defense that could have been made had actual notice been given immediately after' the accident.
* In the instant case Mr. Henderson had failed to recall that his policy of insurance had the disability clause in *61it, although lie had paid the annual premiums for approximately 27 years. Conceding that the notice and proof of loss were not given until a year and a half after the accident, we think it was not a bar to the insured’s right to enforce payment of indemnity under the policy. The courts have not undertaken to set up a statute of limitations within which suits of this kind must he brought. A simple statement of the facts in the cases relied on by petitioner is enough to distinguish them from the case at bar. Thus it was held that a delay of five years and four years, after full knowledge of the insured’s injury, as in Brumit’s ease and Walton’s case and also in Falls’ case, without notice of any disability, is unreasonable.
In Prudential Ins. Co. v. Falls, supra, [169 Tenn. 324, 87 S. W. (2d) 567,] the insured filed his claim “five years after the cancellation of his policy, and two years and eight months after his physician informed him that he had tuberculosis and should not work.” His claim was denied because “the contract of insurance had ceased to exist.” In Brumit’s case the Court cited Falls’ case and denied recovery on the ground that delay in giving-notice and proof of loss after approximately five years was unreasonable. In Metropolitan Life Ins. Co. v. Walton, supra [19 Tenn. App. 59, 83 S. W. (2d) 278,] there was a delay of almost four years in giving notice. It was there held:
“What is a reasonable time is ordinarily a question for the jury. 7 Cooley’s Briefs on Insurance, 5915, 5916; Metropolitan Casualty Ins. Co. of New York v. Johnston, [3 Cir.], 247 F. 65, 7 A. L. R. 175. But there must come a point where the matter becomes one for the decision of the court, where a de*62lay, by reason of its duration and lack of attendant excusing circumstances, is clearly unreasonable, it is the duty of the court to so declare. 7 Cooley’s Briefs on Insurance (2d Ed.) 5916; 14R.C.L. 1329.”
To all of the foregoing we will not disagree. But we will not agree that the cases justify the dismissal of the case at bar. The issue is one of contractual rights. Whether or not there has been unreasonable delay in giving notice should not be arbitrarily decided by the Court, even though it may be a determinative question for the court. In Smithart v. John Hancock Mutual Life Insurance Co., 167 Tenn. 513, 520, 71 S. W. (2d) 1059, 1062, Mr. Justice Swiggart quotes with approval the following sound statement from Joyce on Insurance:
“ ‘So it is declared that it is well settled that when liability has become fixed by the capital fact of loss within the range of the responsibility assumed in the contract, courts are reluctant to deprive assured of the benefit of that liability by any narrow or technical construction of the conditions and stipulations which prescribe the formal requisite by means of which this accrued right is to be made available for his indemnification.’ ”
 Where the policy of insurance had continued in full force and effect for 27 years the mere failure of the insured to recall that it contained a disability clause should not as a matter of law prejudice his rights to claim indemnity against the company. If we are to indulge in any degree of liberality in determining the right of the insured in the case before us, it cannot be said that his contract of insurance “had ceased to exist.” Moreover, it is our well considered opinion that where there is doubt *63as to whether or not notice and proof of loss are given within a reasonable time the issue should be resolved in favor of the insured and not the insurance company.
The petition to rehear is denied.